DETAILED ACTION
Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is filed in response to Applicant’s arguments and amendment dated November 24, 2021.  Claims 1, 5, 8-11, 15, and 18-20 are currently amended and claims 1-5, 8-15, and 18-20 remain pending in the application and have been fully considered by Examiner.    
The informalities and 35 USC 112(b) deficiencies have been corrected and the objections and rejections are hereby withdrawn.  
Applicant's arguments with respect to the prior art rejections have been considered, but are moot in view of the new grounds of rejection presented herein.

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5, 8, 9, 11-13, 15, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Jemiolo (20150220312 – hereinafter Jemiolo) in view of Weiss et al. (20180143842 – hereinafter Weiss).
	
	With respect to claim 1, Jemiolo discloses A method of providing digital guidance in an underlying computer application (e.g., Figs. 1-2 and 4-7 along with associated text, e.g., [0047] FIG. 2 shows a flowchart of an example of a method 200 for authoring a walkthrough [digital guidance content], performed in accordance with some implementations.), the method comprising the steps of: 
	setting a rule or rules, in a computing device, in advance of digital guidance content creation, for detecting, upon later playback of the content, page elements of the underlying computer application that are associated with the content (e.g.., Figs. 1, 2, and 4-7 along with associated text, e.g., [0021], In order for the walkthrough [digital guidance content] to correctly user interface element [page element] of the enterprise application that the walkthrough interacts with should be uniquely identified in the enterprise application such that future walkthrough playbacks select the correct user interface elements when playing back the series of walkthrough steps [detecting, upon later playback of the content, page elements of the underlying computer application that are associated with the content]; [0022], Some of the disclosed implementations may also identify any elements containing dynamically generated identifiers, which may be different on every page load, and replace them with new identifiers and store the edited copy of the source code containing the new identifiers; [0032] A set of heuristics or rules may be utilized to determine whether an identifier of a user interface element was dynamically generated [setting a rule or rules, in a computing device, for detecting, upon later playback of the content, page elements of the underlying computer application that are associated with the content]; see also [0057], In some implementations, blocks 210-250 of FIG. 2 may be performed when the walkthrough authoring tool is initially loaded and the web application is displayed [in advance of digital guidance content creation]; see also [0051].); 
	recording, in the computing device, steps of the digital guidance content as the steps are created by a content author (e.g., Figs. 1, 2, and 4-7 along with associated text, e.g.., [0049] A walkthrough authoring tool allows an administrator or other user to generate the walkthrough [digital guidance content] by performing the series of steps within the web application and recording the series of steps as a walkthrough; see also [0021].); 
	automatically applying, in the computing device, the previously set rule or rules for detecting page elements, and thereby assigning a subset of attributes to the page elements (e.g., Figs. 1, 2, and 4-7 along with associated text, e.g., [0053] In FIG. 2, at block 220, the unique identifier [subset of attributes] for association with the respective identified user interface element [thereby assigning the subset of attributes to the page elements], as generally described in block 130 of FIG. 1; see also [0032], A set of heuristics or rules may be utilized to determine whether an identifier of a user interface element was dynamically generated; see also [0022], [0030], and [0032-34].); 
	saving, in the computing device, the content steps along with the subset of attributes of the page elements associated with the content steps (e.g., Figs. 1, 2, and 4-7 along with associated text, e.g., [0061], In FIG. 2, at block 256, the server of the database system stores the unique identifier [subset of attributes] for the user interface element in a data object of the database containing data for a first walkthrough stage for the walkthrough.);
	playing back the digital guidance content, wherein a [location] of one or more of the page elements changes between a time the recording is performed and a time the playing back is performed (e.g., Figs. 1, 2, and 4-7 along with associated text, e.g., [0030] In some implementations, the source code may include user interface elements that contain dynamically generated identifiers that are generated each time the user interface elements are loaded for display. For example, an HTML table element may include table cells that have id values that are dynamically generated, and thus, potentially different each time the table is loaded in the web page, depending on the currently logged in user account or the contents of the table [one or more ; and 
	during the playing back, searching for the subset of attributes assigned to the page elements when the digital guidance content was created in order to properly detect the one or more page elements whose [location] has changed, as if the [location] had not been changed (e.g., Figs. 1, 2, and 4-7 along with associated text, e.g., [0063] when the user submits the request to play the walkthrough [playback], the web application for the walkthrough is displayed with the unique identifiers [subset of attributes] provided in the edited source code stored in the database. The walkthrough player may then use the unique identifiers of the user interface elements to identify and highlight the user interface elements involved in the walkthrough playback [searching for the subset of attributes assigned to the page elements when the digital guidance content was created in order to properly detect the one or more page elements ... has changed, as if ...[they] had not been changed]; see also [0021-22], [0030-32], and [0053-54].).
	Although Jemiolo discloses objects with changing identifiers to reflect changed objects (see above), it does not appear to explicitly disclose that a location changed.  However, this is taught in analogous art, Weiss (e.g., Figs. 1-4 and associated text, e.g., [0027], In various implementations, once a relocation condition is detected, a relocating/resizing engine 108 can relocate the dynamic content 132 to a different position within the GUI 130.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Jemiolo with the invention of Weiss because “a need exists for an improved method for presenting digital content to users, such that 

	With respect to claim 2, Jemiolo also discloses wherein the rule or rules for detecting page elements associated with the content are preset within a content authoring module of a digital guidance platform (e.g., Figs. 1, 2, and 4-7 along with associated text, e.g., [0047], In some implementations, the server hosts a walkthrough authoring tool for a web application; see also [0021], [0049], [0051], [0053]-[0054], and [0057].).

	With respect to claim 3, Jemiolo also discloses wherein the rule or rules for detecting page elements associated with the content are set by the content author (e.g., Figs. 1, 2, and 4-7 along with associated text, e.g., [0053] In FIG. 2, at block 220, the server of the database system identifies one or more user interface elements of the web page either as not having a unique identifier, or as having a dynamically generated identifier; see also [0047], [0049], [0051], [0054], and [0057].).

	With respect to claim 5, Jemiolo also discloses wherein the rule setting, the recording, the automatic rule applying and the saving are performed by a content authoring module of a digital guidance platform (e.g., Figs. 1, 2, and 4-7 along with associated text, e.g., [0021] For example, a user may use a walkthrough authoring tool to record a demonstration of how to perform a particular task using a cloud-based enterprise application; [0047], the server hosts a walkthrough authoring tool for a web application; [0049] A walkthrough authoring tool allows an administrator or other user to generate the walkthrough by performing the series of steps 


	With respect to claim 8, Jemiolo also discloses wherein the playing back is performed by a content playback module of a digital guidance platform, and wherein the content playback module searches for the subset of attributes assigned to the page elements when the digital guidance content was created in order to properly detect the one or more of the page elements whose [location] has changed as if the [location] had not been changed (e.g., Figs. 1, 2, and 4-7 along with associated text, e.g., [0063] when the user submits the request to play the walkthrough, the web application for the walkthrough is displayed with the unique identifiers provided in the edited source code stored in the database. The walkthrough player may then use the unique identifiers of the user interface elements to identify and highlight the user interface elements involved in the walkthrough playback [content playback module searches for the subset of attributes assigned to the page elements when the digital guidance content was created in order to properly detect the one or more of the page elements whose ... has changed as if the ... had not been changed]; see also [0021-22], [0030-32], and [0053-54].) and Weiss teaches location (e.g., Figs. 1-4 and associated text, e.g., [0027], In various implementations, once a relocation condition is detected, a relocating/resizing engine 108 can relocate the dynamic content 132 to a different position within the GUI 130.).


	With respect to claim 9, Jemiolo also discloses wherein the content author is not required to make any changes to the digital guidance content after the [location] of the one or more of the page elements is changed  (e.g.., Figs. 1, 2, and 4-7 along with associated text, e.g., [0021], In order for the walkthrough [digital guidance content] to correctly play back the recorded series of steps, each user interface element [page element] of the enterprise application that the walkthrough interacts with should be uniquely identified in the enterprise application such that future walkthrough playbacks select the correct user interface elements when playing back the series of walkthrough steps; [0022], Some of the disclosed implementations may also identify any elements containing dynamically generated identifiers, which may be different on every page load [one or more page elements are changed], and replace them with new identifiers and store the edited copy of the source code containing the new identifiers; [0063], The walkthrough player may then use the unique identifiers of the user interface elements to identify and highlight the user interface elements involved in the walkthrough playback [the content author is not required to make any changes to the digital guidance content after the one or more page elements are changed].) and Weiss teaches location (e.g., Figs. 1-4 and associated text, e.g., [0027], In various implementations, once a relocation condition is detected, a relocating/resizing engine 108 can relocate the dynamic content 132 to a different position within the GUI 130.).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Jemiolo with the invention of Weiss 

	With respect to claim 11, Jemiolo discloses A non-transitory computing device readable medium having instructions stored thereon for providing digital guidance in an underlying computer application, wherein the instructions are executable by a processor to cause a computing device to (e.g., e.g., Fig. 8A-b along with associated text, e.g., [0086], Non-transitory computer-readable media can have instructions stored thereon/in, that can be executed by or used to program a computing device to perform any of the methods of the implementations described herein; see also claim 19.): 
	set a rule or rules, in a computing device, in advance of digital guidance content creation, for detecting, upon later playback of the content, page elements of the underlying computer application that are associated with the content (e.g.., Figs. 1, 2, and 4-7 along with associated text, e.g., [0021], In order for the walkthrough [digital guidance content] to correctly play back the recorded series of steps, each user interface element [page element] of the enterprise application that the walkthrough interacts with should be uniquely identified in the enterprise application such that future walkthrough playbacks select the correct user interface elements when playing back the series of walkthrough steps [detecting, upon later playback of the content, page elements of the underlying computer application that are associated with the content]; [0022], Some of the disclosed implementations may also identify any elements containing dynamically generated identifiers, which may be different on every page load, and replace them with new identifiers and store the edited copy of the source code containing the new identifiers; [0032] A set of heuristics or rules may be utilized to determine whether an identifier of a user interface element was dynamically generated [setting a rule or rules, in a ; 
	record, in the computing device, steps of the digital guidance content as the steps are created by a content author (e.g., Figs. 1, 2, and 4-7 along with associated text, e.g.., [0049] A walkthrough authoring tool allows an administrator or other user to generate the walkthrough [digital guidance content] by performing the series of steps within the web application and recording the series of steps as a walkthrough; see also [0021].); 
	automatically apply, in the computing device, the previously set rule or rules for detecting the page elements, and thereby assign a subset of attributes to the page elements (e.g., Figs. 1, 2, and 4-7 along with associated text, e.g., [0053] In FIG. 2, at block 220, the server of the database system identifies one or more user interface elements of the web page either as not having a unique identifier, or as having a dynamically generated identifier [automatically applying, in the computing device, the previously set rule or rules for detecting page elements], as generally described in block 120 of FIG. 1; [0054] In FIG. 2, at block 230, the server of the database system for each identified user interface element, the server of the database system generates a new unique identifier [subset of attributes] for association with the respective identified user interface element [thereby assigning subset of attributes to the page elements], as generally described in block 130 of FIG. 1; see also [0032], A set of heuristics or rules may be utilized to determine whether an identifier of a user interface element was dynamically generated; see also [0022], [0030], and [0032-34].); 
	save, in the computing device, the content steps along with the subset of attributes of the page elements associated with the content steps (e.g., Figs. 1, 2, and 4-7 along with associated text, e.g., [0061], In FIG. 2, at block 256, the server of the database system stores the unique identifier [subset of attributes] for the user interface element in a data object of the database containing data for a first walkthrough stage for the walkthrough.);
	play back the digital guidance content, wherein a [location] of one or more of the page elements changes between a time the content is recorded and a time it is played back (e.g., Figs. 1, 2, and 4-7 along with associated text, e.g., [0030] In some implementations, the source code may include user interface elements that contain dynamically generated identifiers that are generated each time the user interface elements are loaded for display. For example, an HTML table element may include table cells that have id values that are dynamically generated, and thus, potentially different each time the table is loaded in the web page, depending on the currently logged in user account or the contents of the table [one or more of the page elements changes between a time the recording is performed and a time the playing back is performed]; see also [0021-22], [0032], and [0063].); and 
	during content play back, search for the subset of attributes assigned to the page elements when the digital guidance content was recorded in order to properly detect the one or more page elements whose [location] has changed, as if the [location] had not been changed (e.g., Figs. 1, 2, and 4-7 along with associated text, e.g., [0063] when the user submits the request to play the walkthrough [playback], the web application for the walkthrough is displayed with the unique identifiers [subset of attributes] provided in the edited source code stored in the database. The walkthrough player may then use the unique identifiers of the user interface elements to identify and highlight the user interface elements involved in the walkthrough playback [searching for the subset of attributes assigned to the page elements when the digital guidance content was created in order to properly detect the one or more page elements ... has changed, as if ...[they] had not been changed]; see also [0021-22], [0030-32], and [0053-54].).
	Although Jemiolo discloses objects with changing identifiers to reflect changed objects (see above), it does not appear to explicitly disclose that a location changed.  However, this is taught in analogous art, Weiss (e.g., Figs. 1-4 and associated text, e.g., [0027], In various implementations, once a relocation condition is detected, a relocating/resizing engine 108 can relocate the dynamic content 132 to a different position within the GUI 130.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Jemiolo with the invention of Weiss because “a need exists for an improved method for presenting digital content to users, such that content publishers can ensure that viewers actually view the desired content,” as suggested by Weiss (see [0005]).  


	With respect to claim 12, Jemiolo also discloses wherein the instructions are further configured to provide the rule or rules for detecting page elements associated with the content in a preset manner within a content authoring module of a digital guidance platform (e.g., Figs. 1, 2, and 4-7 along with associated text, e.g., [0047], In some implementations, the server hosts a walkthrough authoring tool for a web application; see also [0021], [0049], [0051], [0053]-[0054], and [0057].).

	With respect to claim 13, Jemiolo also discloses wherein the instructions are further configured to allow the content author to set the rule or rules for detecting page elements associated with the content (e.g., Figs. 1, 2, and 4-7 along with associated text, e.g., [0053] In FIG. 2, at block 220, the server of the database system identifies one or more user interface elements of the web page either as not having a unique identifier, or as having a dynamically generated identifier; see also [0047], [0049], [0051], [0054], and [0057].).

	With respect to claim 15, Jemiolo also discloses wherein the instructions are further configured to perform the rule setting, the recording, the automatic rule applying and the saving with a content authoring module of a digital guidance platform (e.g., Figs. 1, 2, and 4-7 along with associated text, e.g., [0021] For example, a user may use a walkthrough authoring tool to record a demonstration of how to perform a particular task using a cloud-based enterprise application; [0047], the server hosts a walkthrough authoring tool for a web application; [0049] A walkthrough authoring tool allows an administrator or other user to generate the walkthrough by performing the series of steps within the web application and recording the series of steps as a walkthrough. The walkthrough authoring tool may also allow the user to add notes and additional information for each step of the walkthrough. The walkthrough authoring tool may record and store references to the various user interface elements of the web application that are selected or interacted with during the course of the walkthrough; [0051-57].).

	With respect to claim 18, Jemiolo also discloses wherein the instructions are further configured to have the playing back performed by a content playback module of a digital guidance platform, and wherein the content playback module searches for the subset of attributes assigned to the page elements when the digital guidance content was created in order to properly detect the one or more of the page elements whose [location] has changed as if the [location] had not been changed (e.g., Figs. 1, 2, and 4-7 along with associated text, e.g., [0063] when the user submits the request to play the walkthrough, the web application for the walkthrough is displayed with the unique identifiers provided in the edited source code stored in the database. The walkthrough player may then use the unique identifiers of the user interface elements to identify and highlight the user interface elements involved in the walkthrough playback [content playback module searches for the strong attributes assigned to the page elements when the digital guidance content was created in order to properly detect the one or more changed page elements as if they had not been changed]; see also [0021-22], [0030-32], and [0053-54].) and Weiss teaches location (e.g., Figs. 1-4 and associated text, e.g., [0027], In various implementations, once a relocation condition is detected, a relocating/resizing engine 108 can relocate the dynamic content 132 to a different position within the GUI 130.).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Jemiolo with the invention of Weiss for the same reason set forth above with respect to claim 1.

	With respect to claim 19, Jemiolo also discloses wherein the instructions are further configured to locate the page elements during the play back of the digital guidance content regardless of whether the content author makes any changes to the digital guidance content after the [location] of the one or more of the page elements is changed (e.g.., Figs. 1, 2, and 4-7 along with associated text, e.g., [0021], In order for the walkthrough [digital guidance content] to correctly play back the recorded series of steps, each user interface element [page element] of dynamically generated identifiers, which may be different on every page load [one or more page elements are changed, and replace them with new identifiers and store the edited copy of the source code containing the new identifiers; [0063], The walkthrough player may then use the unique identifiers of the user interface elements to identify and highlight the user interface elements involved in the walkthrough playback.) and Weiss teaches location (e.g., Figs. 1-4 and associated text, e.g., [0027], In various implementations, once a relocation condition is detected, a relocating/resizing engine 108 can relocate the dynamic content 132 to a different position within the GUI 130.).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Jemiolo with the invention of Weiss for the same reason set forth above with respect to claim 1.
 

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Jemiolo in view of Weiss as applied to claims 1 and 11 above, and further in view of Pestana et al. (20190065512 -- hereinafter Pestana).

	With respect to claim 4, Jemiolo also discloses wherein the rule or rules for detecting page elements associated with the content are initially preset as defaults within a content authoring module of a digital guidance platform (e.g.., Figs. 1, 2, and 4-7 along with associated text, e.g.,  [0022], Some of the disclosed implementations may also identify any dynamically generated identifiers, which may be different on every page load, and replace them with new identifiers and store the edited copy of the source code containing the new identifiers; [0032] A set of heuristics or rules may be utilized to determine whether an identifier of a user interface element was dynamically generated; [0057], In some implementations, blocks 210-250 of FIG. 2 may be performed when the walkthrough authoring tool is initially loaded and the web application is displayed [in advance of digital guidance content creation]; see also [0052-54].), but does not appear to explicitly disclose and are subsequently modified by the content author.  However, this taught in analogous art, Pestana (e.g., [0025], In some cases, the frequency or trend of non-conforming tags can be indicative of a stale rule or a change in content implementation. For instance, the dataset used to define the expected or predefined set of attributes may be derived from a tag configuration database curated by a user and/or database administrator, but the tag configuration database does not reflect the actual implementation of tags within content. In some disclosed embodiments, the system, upon identifying non-conforming tags, defines an updated rule based on the non-conforming tags; see also [0004].).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the invention of Pestana because as content changes, rules to recognize page elements can become stale and may need updating to reflect the changed elements, as suggested by Pestana (see [0025]).  

	With respect to claim 14, Jemiolo also discloses wherein the instructions are further configured to provide the rule or rules for detecting page elements associated with the content initially in a preset manner as defaults within a content authoring module of a digital guidance platform (e.g.., Figs. 1, 2, and 4-7 along with associated text, e.g.,  [0022], Some of the disclosed implementations may also identify any elements containing dynamically generated identifiers, which may be different on every page load, and replace them with new identifiers and store the edited copy of the source code containing the new identifiers; [0032] A set of heuristics or rules may be utilized to determine whether an identifier of a user interface element was dynamically generated; [0057], In some implementations, blocks 210-250 of FIG. 2 may be performed when the walkthrough authoring tool is initially loaded and the web application is displayed [in advance of digital guidance content creation]; see also [0052-54].), but does not appear to explicitly disclose and subsequently allow the rule or rules to be modified by the content author.  However, this taught in analogous art, Pestana (e.g., [0025], In some cases, the frequency or trend of non-conforming tags can be indicative of a stale rule or a change in content implementation. For instance, the dataset used to define the expected or predefined set of attributes may be derived from a tag configuration database curated by a user and/or database administrator, but the tag configuration database does not reflect the actual implementation of tags within content. In some disclosed embodiments, the system, upon identifying non-conforming tags, defines an updated rule based on the non-conforming tags; see also [0004].).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the invention of Pestana because as content changes, rules to recognize page elements can become stale and may need updating to reflect the changed elements, as suggested by Pestana (see [0025]).  

Claim 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jemiolo in  as applied to claims 8 and 18 above, and further in view of Edwards et al. (10489041 -- hereinafter Edwards).

	With respect to claim 10, Jemiolo also discloses wherein the content playback module finds multiple page elements when searching for the subset of attributes (e.g., Figs. 1, 2, and 4-7 along with associated text, e.g., [0063] when the user submits the request to play the walkthrough, the web application for the walkthrough is displayed with the unique identifiers provided in the edited source code stored in the database. The walkthrough player may then use the unique identifiers of the user interface elements to identify and highlight the user interface elements involved in the walkthrough playback [content playback module searches for the strong attributes assigned to the page elements when the digital guidance content was created in order to properly detect the one or more changed page elements as if they had not been changed]; see also [0021-22], [0030-32], and [0053-54].), but does not appear to explicitly disclose and then employs a finder algorithm that considers all possible page elements and finds a best match by considering different attributes.  However, this is taught by analogous art, Edwards (e.g., Figs. 1C and associated text, e.g., col. 6:1-22, user device 102 may filter the set of user interface elements in accordance with the set of rules. For example, user device 102 may filter the set of user interface elements to determine a subset of user interface elements associated with a fixed positioning type of attribute. In this case, user device 102 may filter the set of user interface elements A-G to identify a subset of user interface elements (A, B, C, and G) associated with the fixed positioning attribute. Additionally, or alternatively, user device 102 may filter the subset of user interface elements to remove user interface elements that are contained within other user interface elements with a fixed position. For example, user device 102 may filter user interface 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the invention of Edwards because “omitting some user interface elements from translation, user device 102 vacates space in a user interface without performing complex white space calculations to determine a repositioning of every user interface element,” as suggested by Edwards (see col. 6:45-50).

	With respect to claim 20, Jemiolo in view of Weiss does not appear to explicitly disclose wherein the instructions are further configured to employ a finder algorithm that considers all possible page elements and finds a best match by considering different attributes whenever the content playback module finds multiple page elements when searching for the subset of attributes.  However, this is taught by analogous art, Edwards (e.g., Figs. 1C and associated text, e.g., col. 6:1-22, user device 102 may filter the set of user interface elements in accordance with the set of rules. For example, user device 102 may filter the set of user interface elements to determine a subset of user interface elements associated with a fixed positioning type of attribute. In this case, user device 102 may filter the set of user interface elements A-G to identify a subset of user interface elements (A, B, C, and G) associated with the fixed positioning attribute. Additionally, or alternatively, user device 102 may filter the subset of user interface elements to remove user interface elements that are contained within other user interface elements with a fixed position. For example, user device 102 may filter user interface elements 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the invention of Edwards because “omitting some user interface elements from translation, user device 102 vacates space in a user interface without performing complex white space calculations to determine a repositioning of every user interface element,” as suggested by Edwards (see col. 6:45-50).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Specifically, Goel discloses changes in display area automatically lead to changes in the format used to display graphical content of a list of items such as thumbnails or application icons.
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN DAVID BERMAN whose telephone number is (571)272-7206.  The examiner can normally be reached on M-F, 9-6 Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHEN D BERMAN/Examiner, Art Unit 2192                                                                                                                                                                                                        



/S. Sough/SPE, AU 2192